                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA
                           FLORENCE DIVISION

United States of America,                    Crim. No. 4:03-cr-00922-TLW-1

             v.
                                                            Order
 Keizar Montrell Randall



      This matter is before the Court on Defendant’s motion for a sentence reduction

pursuant to the First Step Act of 2018 (FSA), passed by Congress and signed into law

by the President on December 21, 2018. This law contains sentencing provisions that

apply retroactively to defendants previously sentenced.

      Defendant pled guilty to a charge of Possession With Intent to Distribute 50

Grams or More of Cocaine Base, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A),

and 851.   After the Government withdrew at sentencing one of the two § 851

Informations that it previously filed, his statutory sentencing range was 20 years to

Life, and his Guidelines range at sentencing—after taking into account his

classification as a career offender—was 262–327 months. See PSR ¶¶ 69–70. The

Court imposed a 282-month term of imprisonment, followed by a 10-year term of

supervised release, which was dictated by statute. ECF No. 54.

      Pursuant to the FSA and as referenced in the Sentence Reduction Report

(SRR) prepared by the U.S. Probation Office, ECF No. 113, the parties agree that the

mandatory minimum applicable to Defendant has been reduced from 20 years to 10

years (a life sentence remains the maximum), and his supervised release term has

been reduced from at least 10 years to at least 8 years. See 21 U.S.C. § 841(b)(1)(B)

                                         1
(setting forth the current penalties for a defendant who is convicted of possessing

with intent to distribute at least 28 grams but less than 280 grams of crack). But

while his statutory penalties have changed, he remains a career offender and his

Guidelines range remains 262–327 months.

      In Defendant’s motion, he asks the Court to reduce his sentence to time served,

followed by 8 years of supervised release. ECF No. 117 at 4. He requests a full

resentencing hearing and implies that if he were granted one, he would seek to

challenge both his career offender designation and the validity of the § 851

enhancement. See id. at 3–4. The Government agrees that he is eligible for a reduced

term of supervised release, but says that he is not eligible for a reduced sentence of

imprisonment because his Guidelines range has not changed. See ECF No. 115 at 1.

      Judge Currie has recently considered both of these questions—whether a First

Step Act defendant is entitled to a full resentencing and whether he is eligible for a

reduced sentence of incarceration when his Guidelines range has not changed. She

concluded that a First Step Act defendant is not entitled to a full resentencing, but

that he can be considered for a reduced sentence of imprisonment even if his

Guidelines range remains the same. United States v. Shelton, No. 3:07-329 (CMC),

2019 WL 1598921, at *2–3 (D.S.C. Apr. 15, 2019). The Court notes Judge Currie’s

thorough, well-reasoned opinion and will follow the procedure she concluded is

appropriate in light of her analysis of the applicable law in this case. Thus, the Court

concludes that Defendant is not entitled to a full resentencing, but he can be

considered for a reduced term of imprisonment even though his Guidelines range has



                                           2
not changed.

      In light of the First Step Act and as set forth in the SRR, the Court concludes

that Defendant is now subject to a statutory sentencing range of 10 years to Life,

followed by at least 8 years of supervised release. His Guidelines range is 262–327

months imprisonment, followed by 8 years of supervised release.               Prior to

determining whether to reduce his sentence of incarceration, the Court will consider

the current statutory range, the Guidelines range, the § 3553(a) factors, and evidence

of post-sentencing mitigation. If either party intends to file any submissions relevant

to those issues, they may do so no later than 21 days from the date of this order.

      IT IS SO ORDERED.

                                        s/ Terry L. Wooten
                                        Terry L. Wooten
                                        Senior United States District Judge

June 11, 2019
Columbia, South Carolina




                                          3
